

116 SRES 180 ATS: Expressing the sense of the Senate that, during Public Service Recognition Week, public servants should be commended for their dedication and continued service to the United States.
U.S. Senate
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 180IN THE SENATE OF THE UNITED STATESMay 1, 2019Mr. Lankford (for himself, Ms. Sinema, Mr. Johnson, Mr. Peters, Mr. Rubio, Mr. Carper, and Ms. Hassan) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing the sense of the Senate that, during Public Service Recognition Week, public servants
			 should be commended for their dedication and continued service to the
			 United States.
	
 Whereas the week of May 5 through May 11, 2019, has been designated as Public Service Recognition Week to honor employees of the Federal Government and State and local governments and members of the uniformed services;
 Whereas Public Service Recognition Week provides an opportunity to recognize and promote the important contributions of public servants and to honor the diverse men and women who meet the needs of the United States through work at all levels of government and as members of the uniformed services;
 Whereas millions of individuals work in government service and as members of the uniformed services, in every State, county, and city across the United States and in hundreds of cities abroad;
 Whereas public service is a noble calling involving a variety of challenging and rewarding professions;
 Whereas the ability of the Federal Government and State and local governments to be responsive, innovative, and effective depends on the outstanding performance of dedicated public servants;
 Whereas the United States is a great and prosperous country, and public service employees contribute significantly to that greatness and prosperity;
 Whereas the United States benefits daily from the knowledge and skills of the highly trained individuals who work in public service;
 Whereas public servants— (1)defend the freedom of the people of the United States and advance the interests of the United States around the world;
 (2)provide vital strategic support functions to the Armed Forces and serve in the reserve components of the Armed Forces;
 (3)fight crime and fires;
 (4)ensure equal access to secure, efficient, and affordable mail service;
 (5)deliver benefits under the Social Security Act (42 U.S.C. 301 et seq.), including benefits under the Medicare program under title XVIII of that Act (42 U.S.C. 1395 et seq.);
 (6)fight disease and promote better health;
 (7)protect the environment and parks in the United States;
 (8)enforce laws guaranteeing equal employment opportunity and healthy working conditions;
 (9)defend and secure critical infrastructure;
 (10)help the people of the United States recover from natural disasters and terrorist attacks;
 (11)teach and work in schools and libraries;
 (12)develop new technologies and explore the Earth, the Moon, and space to help improve knowledge on how the world changes;
 (13)improve and secure transportation systems;
 (14)promote economic growth; and
 (15)assist veterans of the Armed Forces;
 Whereas members of the uniformed services and civilian employees at all levels of government—
 (1)make significant contributions to the general welfare of the United States; and
 (2)are on the front lines in the fight to defeat terrorism and maintain homeland security;
 Whereas public servants work in a professional manner to build relationships with other countries and cultures in order to better represent the interests and promote the ideals of the United States;
 Whereas public servants alert Congress and the public to government waste, fraud, and abuse, and dangers to public health;
 Whereas the individuals serving in the uniformed services, as well as the skilled trade and craft employees of the Federal Government who provide support to their efforts—
 (1)are committed to doing their jobs regardless of the circumstances; and
 (2)contribute greatly to the security of the United States and the world;
 Whereas public servants have bravely fought in armed conflicts in the defense of the United States and its ideals and deserve the care and benefits they have earned through their honorable service;
 Whereas public servants— (1)have much to offer, as demonstrated by their expertise and innovative ideas; and
 (2)serve as examples by passing on institutional knowledge to train the next generation of public servants; and
 Whereas the week of May 5 through May 11, 2019, marks the 35th anniversary of Public Service Recognition Week: Now, therefore, be it
	
 That the Senate— (1)supports the designation of the week of May 5 through May 11, 2019, as Public Service Recognition Week;
 (2)commends public servants for their outstanding contributions to the United States during Public Service Recognition Week and throughout the year;
 (3)salutes government employees and members of the uniformed services for their unyielding dedication to, and enthusiasm for, public service;
 (4)honors government employees and members of the uniformed services who have given their lives in service to the United States;
 (5)calls upon a new generation to consider a career in public service as an honorable profession;
 (6)encourages efforts to promote public service careers at every level of government; and
 (7)supports efforts to promote an efficient and effective public service that serves the people of the United States.